Citation Nr: 1525015	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-07 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to October 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

A Board hearing was held in April 2014.  A transcript is of record.  

In the November 2010 rating decision, the RO denied service connection for PTSD; however, evidence of record includes VA treatment records dated in June 2010 reflecting findings of major depressive disorder and attention-deficit hyperactivity disorder (ADHD) in addition to PTSD.  VA treatment records dated from August 2010 to April 2012 include assessments of couple relational problems complicated by attention-deficit disorder (ADD), PTSD, and other symptoms and stressors.  Accordingly, the service connection claim has been re-characterized as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).
 
During an October 2010 VA examination, the Veteran reported that he had worked as a massage therapist approximately three years earlier, but had to stop working in this field because of his limitations in standing.  He stated that he was currently in a nursing program and work study.  During the April 2014 hearing, the Veteran testified that he was not currently employed and had lost jobs because of his back condition.  He reported that he had last been employed about four years earlier, at which time he had to take a lot of sick time because of his back condition, missing about one out of every 10 or 12 days of work.  When evidence of unemployability is received during the course of an appeal from an assigned disability rating, a claim for TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board therefore has jurisdiction over the issue of entitlement to TDIU as part and parcel of the claim for a rating in excess of 20 percent for DDD of the lumbar spine.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain outstanding pertinent evidence, to afford the Veteran a new VA examination to evaluate his DDD of the lumbar spine, and to accomplish additional development with regard to the claim for service connection for a psychiatric disorder, to include PTSD, and the claim for a TDIU.  

The Veteran most recently underwent VA examination to evaluate his DDD of the lumbar spine in October 2010.  Evidence of record, including September 2011 VA treatment records and the April 2014 hearing transcript, suggest a worsening of his lumbar spine disability since that examination.  Accordingly, he should be afforded a new VA examination.  

The Veteran has described an in-service stressor of seeing a tank in front of him roll, with a friend of his from basic training being ejected and killed.  In his stressor statement received in July 2010, the Veteran reported that this incident occurred around March 1993 in Germany, when he was assigned to the 3rd Armored Division.  In August 2010, the RO requested additional information regarding the Veteran's reported stressor, specifically, his complete unit of assignment at the time of the event, the complete name and unit of assignment of his friend who was killed, and the location in Germany of the incident.  The Veteran did not respond.  In October 2010, the RO issued a formal finding as to a lack of information required to document the claimed stressor, noting that a request could not be made to the Joint Services Records Research Center (JSRRC) unless the Veteran provided the name of the casualty and his unit of assignment.  During the April 2014 hearing, however, the Veteran testified that the friend of his who was killed in the tank incident was a person in his company.  He indicated that this incident occurred in March or April 1993.  The service personnel records currently of record document the Veteran's unit of assignment while in Germany from January to October 1993.  It is unclear to the Board why it is necessary to have the name of the reported deceased individual in order to request confirmation that the claimed incident occurred, in light of the other information provided regarding the claimed stressor.  On remand, the AOJ should contact the JSRRC or other any appropriate agency to attempt to verify the Veteran's reported stressor.  

During the April 2014 hearing, the Veteran testified that, following the reported in-service stressor, he missed a couple of assignments and received an Article 15.  In June 2010, the RO requested pages from the Veteran's personnel file showing unit of assignment, dates of assignment, participation in combat operations, wounds in action, awards and decorations, and official travel outside the United States.  These records were provided in July 2010; however, on remand, the Veteran's complete service personnel records should be obtained.  

The record indicates that there are outstanding treatment records from VA and private facilities/providers which are potentially pertinent to the appeal.  On remand, the following should be obtained:  records from the VA Portland Healthcare System, Vancouver campus; a January 2010 radiology report from Legacy Emanuel Hospital and Health Center; any outstanding physical therapy records; counseling records from Lifeworks; chiropractic records; and records regarding back treatment in Oakland, California.  

In addition, the claims file indicates that the Veteran filed a claim for and received VA vocational rehabilitation; however, no VA vocational rehabilitation folder has been forwarded to the Board.  On remand, the AOJ should obtain the Veteran's VA vocational rehabilitation folder.  

Additionally, the Board finds that a Social and Industrial Survey would be helpful in determining how the Veteran's service-connected disabilities affect his employability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the following records:  

(1) records from the VA Portland Healthcare System, Vancouver campus, dated since December 2012;

(2) a January 2010 radiology report from Legacy Emanuel Hospital and Health Center, which was scanned into the Veteran's VA treatment records that month;

(3) any outstanding records regarding physical therapy treatment for the Veteran's back disability, to include records dated around 2009 (as referenced during the October 2010 VA examination); 

(4) counseling records from Lifeworks (as identified in an August 2010 VA treatment record);

(5) records regarding chiropractic treatment for the Veteran's low back disability (as referenced in a February 2011 VA treatment record) and;

(6) records regarding back treatment in Oakland, California (as referenced during the April 2014 hearing).  

In requesting any records dated prior to the Veteran's October 2003 name change, the Veteran's name both currently and as reflected on his Form DD 214 should be provided.  

Two attempts should be made to obtain any relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1192 (2012); 38 U.S.C.A. § 5103A(b)(2)(B) (West 2014).

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Request from the National Personnel Records Center (NPRC), or any other appropriate entity, the Veteran's complete service personnel records.  In requesting these records, the Veteran's name both currently and as reflected on his Form DD 214 should be provided.  

If additional service personnel records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

3.  Associate with the claims file the Veteran's VA vocational rehabilitation folder.  If such folder is unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

4.  Contact the JSRRC, or any other appropriate agency, and request that they attempt to confirm the Veteran's reported in-service stressor.  Any additional action necessary for independent verification of the alleged stressor, including follow-up action requested by the contacted entity, should be accomplished.   

If the JSRRC, or any other contacted entity, is unable to provide information regarding the stressor alleged by the Veteran, or if the search for corroborating information leads to negative results, this should be documented in the claims file.  The Veteran should also be notified of any inability to verify the reported stressor.  

5. If the Veteran's claimed stressor is verified, schedule him for a VA examination to determine the nature and etiology of his claimed psychiatric disorder.  The claims file must be made available to, and reviewed by, the examiner.  

The examiner should identify all psychiatric disorders present at any time since around May 2010, to include PTSD, major depressive disorder, ADHD, and/or ADD.  

With regard to the Veteran's claimed PTSD, the examiner must address the following question:  

Is it at least as likely as not (50 percent probability or greater) that the verified stressor caused the Veteran's PTSD?  

With regard to any identified psychiatric disorder other than PTSD, to include major depressive disorder, ADHD, and/or ADD, the examiner must address the following questions:

Did the psychiatric disorder clearly and unmistakably exist prior to the Veteran's active duty service?  

If any identified psychiatric disorder clearly and unmistakably existed prior to the Veteran's active duty service, was it clearly and unmistakably not aggravated during such service? 

If any psychiatric disorder was aggravated during service, was the increase the result of the natural progression of the condition?

If any psychiatric disorder did not clearly and unmistakably exist prior to the Veteran's active duty service, is it at least as likely as not (50 percent probability or greater) that such disorder is related to any incident of military service?  

All examination findings, along with a complete rationale for any opinions expressed, should be set forth in the examination report.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  Schedule the Veteran for an examination to determine the current nature and severity of his service-connected DDD of the lumbar spine.  The claims file must be made available to, and reviewed by, the examiner.  The examiner should conduct an examination, perform any necessary testing, and specifically comment as to the impact of the Veteran's service-connected back disability on his employability.  

All examination findings, along with a complete rationale for any opinions expressed, should be set forth in the examination report.  If the examiner cannot provide the requested opinion regarding the impact of the Veteran's service-connected back disability on his employability without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

7.  After the above development is completed, schedule the Veteran for a Social and Industrial Survey with respect to all of his service-connected disabilities.  The claims file must be made available to, and reviewed by, the social worker.  

A complete employment history of the Veteran should be obtained, inclusive of the last date of full-time and/or part-time employment.  An assessment of the Veteran's day-to-day functioning should be made.  

The social worker is requested to answer whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities alone, and without consideration of his age or nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  The social worker is advised that, if the answer to this question is in the negative, he or she must discuss the type or types of employment in which the Veteran would be capable of engaging, given his skill set and educational background.  

A report of the opinion should be prepared and associated with the claims file.  A comprehensive rationale must be provided for all opinions rendered.

If the social worker cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

8.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




